Citation Nr: 1044498	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to herbicide exposure.

REPRESENTATION

Veteran represented by:  Massachusetts Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In August 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

The issue of entitlement to service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran's credible testimony establishes that he Veteran 
traveled to the DMZ between April 1968 and July 1969; 
accordingly, Agent Orange exposure has been shown.

CONCLUSION OF LAW

Prostate cancer was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307,3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA'S Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A March 2007 provided the Veteran with notice of the evidence 
required to substantiate his claim.  The letter advised the 
Veteran of what information VA would obtain in support of his 
claim and explained what evidence he should provide.  The letter 
explained how disability ratings and effective dates are 
determined.  The notice was provided prior to the rating decision 
on appeal.   

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran was not 
afforded a VA examination; however no examination was necessary, 
as the record contain sufficient information to decide the claim.  

In this case, VA provided the Veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of the claim, the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).
II.  Analysis of Claim

The Veteran claims entitlement to service connection for prostate 
cancer, secondary to Agent Orange exposure.  

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes (also 
known as Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease, 
Parkinson's disease and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  75 Fed. Reg. 53,202. 

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See 68 Fed. Reg. 27,630-27,641 (May 
20,2003).

The VA Adjudication Manual sets forth procedures to verify 
herbicide exposures in locations other than the Republic of 
Vietnam, to include the DMZ in Korea.  The M21-1MR lists specific 
units that were at or near the DMZ from April 1968 to July 1969.  
If a veteran was assigned to one of the specified units, exposure 
to herbicides is conceded.  As noted in a July 2007 Compensation 
and Pension Service memorandum, the Veteran's unit, the 502nd 
Military Intelligence Battalion, is not one of the infantry or 
artillery units listed in the M21-1MR.  The memorandum also noted 
that a presumption of Agent Orange exposure would require factual 
evidence that the Veteran actually traveled to the DMZ during the 
time period of acknowledged use.  In the absence of such factual 
evidence, the RO denied the Veteran's claim.   

The Veteran has indicated that he visited the DMZ on several 
occasions between July 1969 and June 1970.  In an August 2007 
written statement, the Veteran contended that no written orders 
were given for these trips.  At the hearing in August 2010, the 
Veteran testified that was in an intelligence unit and that his 
duties included driving his commander to a base in the DMZ.  

The DD Form 214 reflects that the Veteran's service occupation 
was interrogator.   
The personnel file does not contain any documentation regarding 
travel to the DMZ; however, the Board finds the Veteran's 
testimony of travel to the DMZ credible, given the type of duties 
likely associated with his service occupation.  The Veteran's 
travel to the DMZ occurred during the pertinent time period 
specified in the M21-1MR between April 1968 and July 1969; 
therefore, the Board concludes that the Veteran was exposed to 
Agent Orange during his service in Korea.  

Medical records dated in November 2001 reflect a diagnosis of 
status post radical prostatectomy for adenocarcinoma of the 
prostate.  As prostate cancer is presumptively associated with 
Agent Orange exposure, service connection for prostate cancer is 
established.  





ORDER

Service connection for prostate cancer is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


